Exhibit 10.2


GRAFTECH INTERNATIONAL LTD.


2005 EQUITY INCENTIVE PLAN


1.     PURPOSE OF THIS PLAN

        This Plan has been adopted to promote the interests of the Corporation
and its stockholders by strengthening the ability of the Company to attract,
motivate and retain directors, employees and others in a position to affect the
financial and operational performance of the Company.


2.     DEFINITIONS

        Wherever the following capitalized terms are used in this Plan, they
shall have the meanings specified below:

         (a)         “Affiliate,” and correlative terms, means, with respect to
any Person, (i) any other Person that directly or indirectly Controls, is
Controlled by or is under common Control with such Person or (ii) any director,
officer, partner or employee of such Person or any Person specified in clause
(i) above.

         (b)         “Award” means an Option Award, a Restricted Stock Award, a
Stock Appreciation Right Award, a Phantom Stock Award, a Deferred Stock Award, a
Performance Share Award, a Performance Unit Award, a Substitute Award or other
awards granted under this Plan.

         (c)        “Award Agreement” means a written agreement between the
Corporation and a Participant with respect to an Award granted to such
Participant, which may, but need not, be executed or acknowledged by such
Participant.

         (d)        “Board” means the Board of Directors of the Corporation.

         (e)        “CEO” means the Chief Executive Officer of the Corporation.

         (f)        A “Change in Control” shall be deemed to occur if any of the
following events or circumstances shall occur:

    (i)        any “person” or “group” within the meaning of Section 13(d) or
14(d)(2) of the Exchange Act becomes the beneficial owner of 15% or more of the
then outstanding Common Stock or 15% or more of the then outstanding voting
securities of the Corporation;


    (ii)        any “person” or “group” within the meaning of Section 13(d) or
14(d)(2) of the Exchange Act acquires by proxy or otherwise the right to vote on
any matter or question with respect to 15% or more of the then outstanding
Common Stock or 15% or


                  more of the combined voting power of the then outstanding
voting securities of the Corporation;

    (iii)        Present Directors and New Directors cease for any reason to
constitute a majority of the Board (and, for purposes of this clause (iii),
“Present Directors” shall mean individuals who at the beginning of any
consecutive twenty-four month period were members of the Board and “New
Directors” shall mean individuals whose election by the Board or whose
nomination for election as directors by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then in office who
were Present Directors or New Directors);


    (iv)        the stockholders of the Corporation approve a plan of
dissolution or complete or substantially complete liquidation of Corporation ;
or


    (v)        any consummation of:


    (1)        a reorganization, restructuring, recapitalization,
reincorporation, merger or consolidation of the Corporation (a “Business
Combination”) unless, following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Common Stock and the voting securities of the Corporation outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the common equity securities and the combined
voting power of the voting securities of the corporation or other entity
resulting from such Business Combination outstanding after such Business
Combination (including, without limitation, a corporation or other entity which
as a result of such Business Combination owns the Corporation or all or
substantially all of the assets of the Corporation or the Company either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
outstanding Common Stock and the combined voting power of the outstanding voting
securities of the Corporation, respectively, (B) no “person” or “group” within
the meaning of Section 13(d) or 14(d)(2) of the Exchange Act (excluding (x) any
corporation or other entity resulting from such Business Combination and (y) any
employee benefit plan (or related trust) of the Company or any corporation or
other entity resulting from such Business Combination) beneficially owns 15% or
more of the common equity securities or 15% or more of the combined voting power
of the voting securities of the corporation or other entity resulting from such
Business Combination outstanding after such Business Combination, except to the
extent that such beneficial ownership existed prior to such Business Combination
with respect to the Common Stock and the voting securities of the Corporation,
and (C) at least a majority of the members of the board of directors (or similar
governing body) of the corporation or other entity resulting from such Business
Combination were members of the Board at the earliest of the time of the
execution of the initial agreement providing


2

  for such Business Combination or at the time of the action of the Board
approving such Business Combination or at the time of action of the stockholders
approving such Business Combination; or


    (2)        any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Corporation or Company, whether held directly or indirectly through one
or more subsidiaries (excluding any pledge, mortgage, grant of security
interest, sale-leaseback or similar transaction, but including any foreclosure
sale).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to clause (d)(i) or (d)(ii) above, solely because 15% or more of the
then outstanding Common Stock or the then outstanding voting securities of the
Corporation is or becomes beneficially owned or is directly or indirectly held
or acquired by one or more employee benefit plans (or related trusts) maintained
by the Company. For purposes of this definition, references to “beneficial
owner” and correlative phrases shall have the same definition as set forth in
Rule 13d-3 under the Exchange Act (except that ownership by underwriters
(including when acting as initial purchasers in a private offering) solely for
purposes of a distribution or offering shall not be deemed to be “beneficial
ownership”) and references to the Exchange Act or rules or regulations
thereunder mean those in effect on January 1, 2005.

         (g)        “Code” means the Internal Revenue Code of 1986, as amended
(including any successor statute), and the rules, regulations and official
guidance thereunder. References to specific Sections of the Code shall include
any successor provisions and the rules, regulations and official guidance under
such Sections or successor provisions, as applicable.

         (h)        “Compensation Committee” means the Organization,
Compensation & Pension Committee of the Board and any other “compensation
committee” (within the meaning of the rules of the NYSE then in effect) of the
Board that performs the same functions as such Organization, Compensation and
Pension Committee in respect of this Plan.

         (i)        “Common Stock” means the common stock of the Corporation.

         (j)        “Company” means the Corporation, the Subsidiaries and its
and their Affiliates, individually or collectively as may be appropriate in the
applicable circumstances.

         (k)        “Control,” and correlative words, with respect to any
Person, mean the ability of another Person to control or direct the management,
actions or policies of such Person, whether by ownership of voting securities,
by contract or otherwise.

         (l)        “Corporate Event” has the meaning set forth in Section 3.1.

         (m)        “Corporation” means GrafTech International Ltd.

         (n)        “Date of Change in Control” means the earlier of (i) the
date of a Change in Control or (ii) the date of the first public announcement by
the Corporation or by a third party of

3

a commitment or intention to commence or undertake any transaction or series of
transactions which, if consummated, would result in a Change in Control.

         (o)        “Deferred Stock Award” means an Award granted pursuant to
Section 10, representing an unfunded and unsecured right to receive a Share in
accordance with the terms of this Plan and the applicable Award Agreement.

         (p)        “Detrimental Conduct” means activities which have been, are
or would reasonably be expected to be detrimental to interests of the Company,
as determined in the sole and good faith judgment of the Board. Such activities
include unlawful conduct under securities, antitrust, tax or other laws,
improper disclosure or use of confidential or proprietary information or trade
secrets, competition with or improper taking of a corporate opportunity of any
business of the Company, failure to cooperate in any investigation or legal
proceeding, or misappropriation of property.

         (q)        “Directors Deferral Program” means a program (initially
adopted under the GrafTech International Ltd Management Stock Incentive Plan
(Senior Management Version)) under which members of the Board may elect to
receive awards of deferred stock related to Shares in lieu of cash payments of
retainers, meeting fees and other amounts. After the Effective Date, the
Directors Deferral Program will continue under this Plan.

         (r)        “Disability,” unless otherwise provided in the applicable
Award Agreement, means a disability for purposes of the then current or most
recent UCAR Carbon Long-Term Disability Plan (or successor plan, if any),
regardless of whether the relevant Person is or would have been covered thereby.

         (s)        “Dividend Equivalent” means an amount equal to cash
dividends and distributions that are payable during the period beginning on the
day after the Grant Date and ending on the Settlement Date in respect of the
applicable Award.

         (t)        “Effective Date” means the date of approval of this Plan, as
set forth in Section 17.1.

         (u)        “Eligible Person” means any Employee and, in the case of
Awards other than Incentive Stock Option Awards, (i) any consultant, adviser or
other independent contractor providing services to the Company who is
specifically identified by the Compensation Committee and (ii) any non-employee
director of the Company.

         (v)        “Employee” means any Person who is employed by the Company.

         (w)        “Exchange Act” means, except as otherwise provided in
Section 2(f), the Securities Exchange Act of 1934, as amended (including any
successor statute), and the rules and regulations thereunder.

         (x)        “Exercise Date” or “Settlement Date,” with respect to any
Award, unless otherwise provided in the applicable Award Agreement, means (i)
the date on which such Award is properly exercised, or on which a proper
election to have such Award settled or to have payment or delivery made
thereunder, by the Participant, (ii) the date on which payment or

4

delivery under such Award becomes due pursuant to the terms thereof or (iii) the
date so designated in respect of such Award by the Compensation Committee under
Section 4.4, as applicable.

         (y)        “Exercise Price” or “Award Price,” with respect to any
Award, means the exercise, base or purchase price (if any) in respect thereof.

         (z)        “Fair Market Value” of a share of Common Stock as of any
date means the closing price (or, if there is none, the average of the closing
bid and asked prices) of a share of Common Stock on such date as reported by the
NYSE (or, if such date is a day on which the NYSE is not open for trading, on
the next succeeding day on which the NYSE is open for trading).

         (aa)        “Grant Date” means the date specified by the Compensation
Committee on which a grant of an Award to a Participant shall become effective,
which shall not be earlier than the date on which the Compensation Committee
takes action with respect thereto.

         (bb)        “Incentive Stock Option” means an option to purchase Shares
granted pursuant to Section 6 that is intended to qualify and in fact qualifies
as an incentive stock option under Sections 421 and 422 of the Code.

         (cc)        “NYSE” means the New York Stock Exchange or, if the
principal securities exchange or market on which the Common Stock is then listed
or traded is not the New York Stock Exchange, the principal securities exchange
or market on which it is then so listed or traded.

         (dd)        “Nonqualified Stock Option” means an option to purchase
Shares granted pursuant to Section 6 that is not an Incentive Stock Option.

         (ee)        “Option” means an Incentive Stock Option or a Nonqualified
Stock Option.

         (ff)        “Option Award” means an Award of an Incentive Stock Option
or a Nonqualified Stock Option granted pursuant to Section 6.

         (gg)        “Participant” means any Eligible Person who holds an
outstanding Award granted under this Plan.

         (hh)        “Performance Measures” means one or more performance
criteria, which may be applied with respect to an individual Participant, the
Corporation, any Subsidiary, the Company or any division, line of business or
functional or business unit and which may be measured on an absolute, adjusted
or relative basis, including: earnings or earnings per share; stockholder
return; return on capital, investment or stockholders’ equity; cash flow or
throughput; EBIT or EBITDA; return on assets employed; gross margin; operating
profit; working capital; market share; net worth; inventory turnover; completion
of significant projects or implementation of significant new processes; and
achievement of strategic milestones. For Awards which are Section 162(m) Awards,
“Performance Measures” means those that satisfy the requirements of and are
adopted as required by Section 162(m). For Awards which are not Section 162(m)
Awards, “Performance Measures” means those prescribed by the Compensation
Committee, in

5

its sole discretion. The Compensation Committee shall, in the manner and to the
extent that it deems appropriate and equitable, in its sole discretion, cause an
adjustment to be made in a Performance Measure to reflect a material change in
the circumstances involving the relevant Participant, Subsidiary, division, line
of business or functional or business unit or involving the Corporation or the
Company, as applicable.

         (ii)        “Performance Share Award” means an Award granted pursuant
to Section 11, representing the unfunded and unsecured right to receive Shares
contingent upon the achievement of one or more Performance Measures, in
accordance with this Plan and the applicable Award Agreement.

         (jj)        “Performance Unit Award” means an Award granted pursuant to
Section 11, representing the unfunded and unsecured right to receive one or more
units, denominated in Shares or cash or a combination thereof, contingent upon
achieving one or more Performance Measures, in accordance with this Plan, the
applicable Award Agreement and Section 409A.

         (kk)        “Person” means an individual, a partnership, a corporation,
an association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

         (ll)        “Phantom Stock Award” means an Award granted pursuant to
Section 9, representing the unfunded and unsecured right to receive cash in an
amount equal to the Fair Market Value of Shares in accordance with this Plan and
the applicable Award Agreement.

         (mm)        “Plan” means this GrafTech International Ltd. 2005 Equity
Incentive Plan, as amended from time to time.

         (nn)        “Restricted Stock Award” means an Award granted pursuant to
Section 8, representing the unfunded and unsecured right to receive a Share in
accordance with this Plan and the applicable Award Agreement.

         (oo)        “Retirement,” unless otherwise provided in the applicable
Award Agreement, means voluntary termination from employment with the Company at
any time after attaining age 50 with at least ten years of employment with the
Company.

         (pp)        “Section 162(m)” means Section 162(m) of the Code.

         (qq)        “Section 162(m) Award” means any Award that is intended to
qualify and in fact qualifies for the performance-based compensation exemption
to the application of the $1 million deduction limit under Section 162(m).

         (rr)        “Section 409A” means Section 409A of the Code.

         (ss)        “Share” means a share of Common Stock.

         (tt)        “Securities Act” means the Securities Act of 1933, as
amended (including any successor statute), and the rules and regulations
thereunder.

6

         (uu)        “Stock Appreciation Right Award” or “SAR Award” means an
Award granted pursuant to Section 7, representing the unfunded and unsecured
right to receive Shares, with a Fair Market Value equal to the excess (if any)
specified in Section 7, in accordance with this Plan and the applicable Award
Agreement.

         (vv)        “Subsidiary” means a Person that is Controlled, directly or
indirectly, by the Corporation or any Affiliate of the Corporation; provided,
however, that, with respect to Incentive Stock Options, the term “Subsidiary”
shall include only a Person that qualifies under Section 424(f) of the Code as a
“subsidiary corporation” with respect to the Corporation.

         (ww)        “Substitute Award” means an Award granted pursuant to
Section 3.2 solely in connection with the assumption of, or in substitution for,
outstanding awards previously granted by a Person acquired by the Company or
with which the Company merges or combines.

         (xx)        “Terminated Plans” means the various versions of the
Management Stock Incentive Plans of the Corporation, the 1996 Mid-Management
Equity Incentive Plan of the Corporation and the 1995 Equity Incentive Plan of
the Corporation, in each case as in effect on the Effective Date. The term
“Terminated Plans” does not include the Directors Deferral Program. After the
Effective Date, no further awards shall be granted under any of the Terminated
Plans.

         (yy)        “Transfer,” and correlative words, means, with respect to
any Award, the gift, sale, assignment, transfer, pledge, hypothecation or other
disposition (whether for or without consideration and whether voluntary,
involuntary or by operation of law) of such Award or any interest therein.


3.     SHARES SUBJECT TO THIS PLAN

        3.1      Number of Shares. Subject to Sections 3.2 and 3.3, the
aggregate number of Shares that may be delivered under this Plan is 4,800,000
Shares. The Shares delivered under this Plan may consist of authorized but
unissued Shares or issued Shares that have been reacquired by the Company.

        3.2      Calculation of Shares. To the extent that any Award is
forfeited or cancelled, or expires or is otherwise surrendered or returned to
the Company or terminated, prior to delivery of Shares thereunder or is paid in
cash, the underlying Shares will no longer be charged against the aggregate
number set forth in Section 3.1 (until they become subject to another Award) and
may again be made subject to Awards under this Plan. For purposes of calculating
the number of Shares used and available for use under this Plan, (i) only Shares
underlying Awards that have been or, by their terms, may be settled by delivery
of shares of Common Stock shall be charged against such number, (ii) Awards and
awards under the Terminated Plans in respect of which payment of cash is made in
lieu of delivery of Shares shall be deemed to have been terminated prior to the
delivery of Shares thereunder, (iii) Shares deliverable or delivered under
Substitute Awards shall not be charged against such number, (iv) Shares
deliverable or delivered under awards granted after the Effective Date under the
Directors’ Deferral Program shall be charged against such number and (v) upon
the payment of any Award Price or satisfaction of tax withholding obligations
under this Plan in respect of an Award by the transfer or relinquishment of
Shares, only the number of Shares actually delivered by the Corporation, less
the number of

7

Shares so transferred or relinquished, shall be charged against such number. The
number of Shares that may be delivered under this Plan pursuant to Section 3.1
shall be increased by the number of Shares subject to outstanding awards under
the Terminated Plans that are forfeited or cancelled, or that expire or are
otherwise surrendered or returned to the Company or terminated, after the
Effective Date and prior to delivery of Shares thereunder.

        3.3      Adjustments. If any reincorporation, recapitalization,
reorganization, reclassification, stock dividend, stock split, reverse stock
split or other change in the capital stock of the Corporation shall occur or any
merger, consolidation, share exchange, spin-off, split-up or other business
combination or corporate transaction involving the Corporation shall occur or
any dividend or distribution (other than a cash dividend that is ordinary in
nature and amount) shall be declared or made with respect to the Common Stock
(each, a “Corporate Event”), the Compensation Committee shall, in the manner and
to the extent that it deems appropriate and equitable in its sole discretion,
cause an adjustment to be made in: (i) the maximum number and kind of securities
subject to this Plan; (ii) the number and kind of securities, rights, cash and
properties subject to then outstanding Awards; (iii) the Exercise Price of then
outstanding Awards; and (iv) the other terms of this Plan and then outstanding
Awards; provided, however, that, in the case of Incentive Stock Options, such
adjustments shall be made in a manner consistent with the requirements of
Section 424(a) of the Code.

        3.4      Notices. The Corporation shall use reasonable efforts to inform
Participants of the record date for any Corporate Event sufficiently in advance
to enable them to exercise vested Awards or, if otherwise permitted by the terms
thereof then in effect, unvested Awards prior to such record date; provided,
however, that neither the Company nor any director, officer, employee, agent,
consultant or representative of the Company shall be liable for failure to do so
and the failure to do so shall not affect the authorization, validity,
enforceability or consummation of any Corporate Event.


4.     ADMINISTRATION OF THIS PLAN

        4.1      Compensation Committee and Board. This Plan shall be
administered by the Compensation Committee, which shall have all rights, powers
and authorities necessary or appropriate in connection therewith. No member of
the Compensation Committee or the Board shall be liable for any action, omission
or determination made in good faith with respect to this Plan or any Award.
Except to the extent prohibited by applicable laws, rules or regulations
(including NYSE rules), the Compensation Committee shall have the authority, in
its sole discretion, to delegate administration of this Plan, in whole or in
part, to third party service providers and administrators as well as employees
of the Company. Without limiting the preceding sentence, the Compensation
Committee shall have the authority to delegate, in its sole discretion, to the
CEO responsibility to designate Employees to participate in a pool of Awards,
the terms and conditions of which (including the aggregate number of Shares
subject to Awards within the pool) shall have been specified by the Compensation
Committee. Except to the extent prohibited by applicable laws, rules or
regulations (including NYSE rules), the Board shall have the right, power and
authority to exercise any and all rights, powers and authorities of the
Compensation Committee in respect of this Plan and any Award.

8

        4.2      Discretionary Authority. Subject only to the express
limitations of this Plan, the Compensation Committee shall have authority, in
its sole discretion, to determine the Eligible Persons to whom, and the time or
times at which, Awards are granted, the number of Shares subject to Awards, the
Award Price (if any) of Awards, the time or times at which Awards vest and
become exercisable or payable, the term of Awards, the procedures for exercise
and settlement of Awards and all other terms and conditions of Awards. Subject
only to the express limitations of this Plan, the Compensation Committee shall
have sole authority, in its sole discretion, to interpret this Plan and each
Award, to make all factual determinations under this Plan and each Award
(including determinations as to the achievement of Performance Measures), to
amend this Plan or any Award Agreement to correct any defect, error or omission
or to reconcile any inconsistency herein or therein, and to make all other
decisions necessary or advisable for administration of this Plan. The
Compensation Committee shall have the authority, in its sole discretion, to
prescribe, amend and rescind rules and regulations relating to this Plan and the
administration thereof. The determinations of the Compensation Committee under
this Plan need not be uniform and may be made selectively among Persons who
receive, or are eligible to receive, Awards, whether or not such Persons are
similarly situated. All interpretations, determinations, decisions and actions
by the Compensation Committee shall be final and binding upon all parties.

        4.3      Terms of Awards. The Compensation Committee shall establish, in
its sole discretion, the material terms and conditions of each Award at the time
it grants such Award. Such terms and conditions may include payment of any Award
Price in Shares, cash or a combination thereof (which form of payment may be
either prescribed by the Compensation Committee or subject to the discretion of
the Company or the Participant), Performance Measures, tandem or reload
features, vesting schedules (and provisions regarding acceleration of vesting),
registration provisions (including indemnification and contribution
arrangements), provisions relating to withholding of taxes, Transferability
provisions, forfeiture and clawback provisions, anti-dilution provisions and
provisions relating to the effect of a Change in Control or Corporate Event,
provisions relating to voting, dividends and distributions, and exercise
provisions (including provisions relating to conditional exercises, net
exercises and timing of payment of Award Prices). Each Award shall be evidenced
by an Award Agreement between the Corporation and the applicable Participant
that shall include such terms and conditions. An Award Agreement may, but need
not be, executed or acknowledged by the applicable Participant.

        4.4      Changes to Awards. The Compensation Committee shall have the
authority, in its sole discretion, to effect, at any time and from time to time,
upon the occurrence of a Change in Control or Corporate Event (i) the
cancellation of any or all outstanding Awards and the grant in substitution
therefor of new Awards covering the same or different numbers or kinds of
securities and having an Award Price which may be the same as or different than
the Award Price of the Awards being cancelled, (ii) the cancellation of any or
all outstanding Awards in exchange for payment to the applicable Participants of
an amount equal to the value of the underlying Shares over the Award Prices of
the Awards being cancelled, and (iii) the amendment of the terms and conditions
of any and all outstanding Awards; provided, however, that no such action shall
adversely affect the rights or benefits of a Participant under any outstanding
Award without the consent of such Participant. The Compensation Committee shall
have authority, in

9

its sole discretion, to accelerate the vesting, exercisability or payment of any
and all outstanding Awards at any time or on the occurrence of any event or
circumstance.

        4.5      Section 162(m) Awards. The Compensation Committee may
prescribe, in its sole discretion, that an Award granted to a Participant is
intended to constitute a Section 162(m) Award. To the extent applicable, any
Award intended to constitute a Section 162(m) Award shall be conditioned on the
achievement of one or more Performance Measures selected by the Compensation
Committee. The Compensation Committee shall take such action as is required to
ensure that Awards intended to constitute Section 162(m) Awards comply with
Section 162(m); provided, however, that no member of the Compensation Committee
or the Board shall be liable for any failure of any Section 162(m) Award to so
comply and the authorization, validity and enforceability of any Award shall not
be adversely affected due to a failure to so comply. Notwithstanding anything
contained herein to the contrary, Section 162(m) Awards shall be granted only by
vote or consent of a committee or by unanimous vote or consent of the Board
where at least two directors shall satisfy the requirements for an “outside
director” under Section 162(m) and the grant of Section 162(m) Awards and
establishment of Performance Measures shall be made during the times specified
and in accordance with the terms of Section 162(m).


5.     ELIGIBILITY AND AWARDS

        All Eligible Persons are eligible to be selected by the Compensation
Committee to receive an Award under this Plan. Except as otherwise agreed by the
Company, no Person shall have a right to receive an Award or, having received an
Award in the past, have a right to again receive an Award. The Compensation
Committee is expected to consult with the CEO before granting Awards to
employees, consultants, advisers and independent contractors, except in cases
where the Compensation Committee determines, in its sole discretion, that such
consultation would be inappropriate; provided, however, that no member of the
Compensation Committee or the Board shall be liable for failure to so consult
and the authorization, validity and enforceability of any Award shall not be
adversely affected due to a failure to so consult. Where appropriate in order to
give effect to this Section 5 or Section 4.1, references to the Compensation
Committee shall also include the CEO. Notwithstanding anything contained herein
to the contrary, in no event shall the number of Shares subject to Awards
granted to any one Participant during any one calendar year exceed the aggregate
number of Shares that may be delivered under this Plan.


6     STOCK OPTION AWARDS

        6.1      Grant of Option Awards. An Option Award may be granted to any
Eligible Person selected by the Compensation Committee; provided, however, that,
in addition to any other limitations required to comply with the applicable
provisions of the Code, Incentive Stock Options shall be granted only to
Employees. Unless otherwise designated by the Compensation Committee and
complying with the applicable provisions of the Code, each Option shall be a
Nonqualified Stock Option.

        6.2      Exercise Price. Except in the case of Substitute Awards, the
Compensation Committee shall, in its sole discretion, prescribe the exercise
price per Share under each Option

10

Award; provided, however, that the Exercise Price per Share under an Option
Award shall not be less than the Fair Market Value per Share on the Grant Date.

        6.3      Vesting; Term of Option Award. The Compensation Committee
shall, in its sole discretion, prescribe the time or times at which, and the
conditions upon which, each Option Award shall become vested and exercisable, if
any. Such vesting requirements may be based on the continued employment of the
applicable Participant with the Company, the attainment of specified Performance
Measures or other conditions established by the Compensation Committee, in its
sole discretion. The Compensation Committee shall, in its sole discretion,
prescribe the term of each Option Award; provided, however, that no Option Award
shall have a term that is longer than ten years after the applicable Grant Date.

        6.4      Repricing. Notwithstanding anything contained herein to the
contrary, the Compensation Committee shall not have authority, without
stockholder approval, to (i) amend previously granted Option Awards to reduce
the Exercise Price of such Option Awards or (ii) except pursuant to Section 3.3
or 14, cancel such Option Awards and grant replacement Awards with a lower
Exercise Price than the Option Awards being cancelled.

        6.5      Exercise of Option Award. Subject to such terms and conditions
as may be prescribed by the Compensation Committee, in its sole discretion, or
set forth in this Plan, an Option Award may be exercised in whole or in part at
any time during the term thereof by written notice to the Corporation, together
with payment of the aggregate exercise price applicable to the Shares underlying
such Option Award or the part thereof exercised.

        6.6      Dividends. The Compensation Committee may prescribe, in its
sole discretion, that a Participant holding an Option Award shall have the right
to receive, with respect to each Share underlying such Option Award, payments of
amounts equal to any and all dividends and distributions paid to stockholders
during the term of such Option Award.

        6.7      Additional Rules for Incentive Stock Options.

        (a)        Annual Limits. No Incentive Stock Option shall be granted to
a Participant to the extent that, as a result of such grant, the aggregate Fair
Market Value (determined as of the proposed Grant Date) of the Shares with
respect to which “incentive stock options” under Section 422 of the Code are
exercisable for the first time in any calendar year under this Plan and any
other plans of the Company would exceed the maximum amount permitted under
Section 422(d) of the Code. This limitation shall be applied by taking
“incentive stock options” under Section 422 of the Code into account in the
order in which granted. Subject to Section 3.3, the maximum number of Shares
that may be made subject to Incentive Stock Options granted to any one
Participant during any one calendar year shall be 1,000,000 Shares.

        (b)        Termination of Employment. No Incentive Stock Option Award
shall provide that such Incentive Stock Option may be exercised later than three
months following termination of employment of the Participant with the Company,
except to the extent permitted under special rules relating to death and
disability in accordance with Section 422 of the Code.

        (c)        Other Terms and Conditions; Nontransferability.
Notwithstanding anything contained herein to the contrary, the terms and
conditions of an Incentive Stock Option Award

11

may contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as are deemed necessary or desirable by the Compensation
Committee, in its sole discretion, so as to cause such Incentive Stock Option to
qualify as an “incentive stock option” under Section 422 of the Code; provided,
however, that no member of the Compensation Committee or the Board shall be
liable for failure of any Incentive Stock Option Award to so comply and the
authorization, validity and enforceability of any Incentive Stock Option Award
shall not be adversely affected due to a failure to so comply. Such terms and
conditions, together with the terms of this Plan, shall be interpreted so as to
cause such Incentive Stock Option to qualify as an “incentive stock option”
under Section 422 of the Code. Such terms and conditions shall include, if
applicable, limitations on Incentive Stock Options granted to owners of ten
percent or more of the Company. An Award Agreement for an Incentive Stock Option
shall provide that such Option shall be treated as a Nonqualified Stock Option
to the extent that requirements applicable to “incentive stock options” under
Section 422 of the Code shall not be satisfied, shall be nontransferable other
than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the applicable Participant only by such
Participant.

    (d)        Disqualifying Dispositions. This Award Agreement for an Incentive
Stock Option shall provide that, if Shares acquired by exercise of an Incentive
Stock Option are disposed within two years following the Grant Date or one year
following the delivery of such Shares to the applicable Participant upon
exercise thereof, such Participant shall be required to, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding such disposition as the
Compensation Committee, in its sole discretion, may request.


7.     STOCK APPRECIATION RIGHTS AWARDS

        7.1      Grant of SAR Awards. An SAR Award may be granted to any
Eligible Person selected by the Compensation Committee.

        7.2      Base Price. The Compensation Committee shall, in its sole
discretion, prescribe the base price under each SAR Award; provided, however,
that the base price per Share under a SAR Award shall not be less than the Fair
Market Value of a Share on the Grant Date.

        7.3      Vesting; Term of SAR Award. The Compensation Committee shall,
in its sole discretion, prescribe the time or times at which, and the conditions
upon which, each SAR Award shall become vested and exercisable, if any. Such
vesting requirements may be based on the continued employment of the applicable
Participant with the Company, the attainment of specified Performance Measures
or other conditions established by the Compensation Committee, in its sole
discretion. The Compensation Committee shall, in its sole discretion, prescribe
the term of each SAR Award; provided, however, that no SAR Award shall have a
term that is longer than ten years after the applicable Grant Date.

        7.4      Exercise of SAR Award. Subject to such terms and conditions as
may be prescribed by the Compensation Committee, in its sole discretion, or set
forth in this Plan, an SAR Award may be exercised in whole or in part at any
time during the term thereof by written notice to the Company. Upon exercise of
an SAR Award in whole or in part, the applicable Participant shall be entitled
to receive such number of Shares that in the aggregate have a Fair Market Value
equal to the excess, if any, of (i) the Fair Market Value of the Shares
underlying

12

such SAR Award or the part thereof exercised as of the date of exercise over
(ii) the aggregate base price applicable to such Shares.

        7.5      Freestanding Awards. Notwithstanding anything contained herein
to the contrary, no SAR Award shall be awarded in tandem with an Option Award.

        7.6      Dividends. The Compensation Committee may prescribe, in its
sole discretion, that a Participant holding an SAR Award shall have the right to
receive, with respect to each Share underlying such SAR Award, payments of
amounts equal to any and all dividends and distributions paid to stockholders
during the term of such SAR Award.


8.     RESTRICTED STOCK AWARDS

        8.1      Grant of Restricted Stock Awards. A Restricted Stock Award may
be granted to any Eligible Person selected by the Compensation Committee.

        8.2      Purchase Price. A Restricted Stock Award may provide for an
award of Shares without requiring payment of any purchase price, or may require
the Participant to pay a specified purchase price, for the Shares underlying
such Restricted Stock Award. The Compensation Committee shall, in its sole
discretion, prescribe any such purchase price under any Restricted Stock Award.

        8.3      Vesting. The Compensation Committee shall, in its sole
discretion, prescribe the time or times at which, and the conditions upon which,
each Restricted Stock Award shall become vested, if any. Such vesting
requirements may be based on the continued employment of the applicable
Participant with the Company, the attainment of specified Performance Measures
or other conditions established by the Compensation Committee, in its sole
discretion.

        8.4      Restrictions. The Shares underlying a Restricted Stock Award
may be immediately Transferable or subject to restrictions on Transfer. The
Compensation Committee shall, in its sole discretion, prescribe the time or
times at which, and the conditions upon which, each Restricted Stock Award shall
become Transferable. The Compensation Committee shall, in its sole discretion,
prescribe the term for satisfying any conditions to vesting or Transferability
of any Restricted Stock Award; provided, however, that such term shall not be
longer than ten years after the Grant Date. The Compensation Committee may
prescribe that the certificates representing the Shares underlying a Restricted
Stock Award shall remain in the physical custody of the Company or an agent
designated by the Company until all such restrictions and conditions have been
satisfied on or are waived, terminated or expired. Unless otherwise prescribed
by the Compensation Committee, in its sole discretion, failure to satisfy any
such conditions shall result in the forfeiture (and return to the Corporation)
by the Participant of the Shares underlying the applicable Restricted Stock
Award and the return by the Company to the Participant of any purchase price
paid by the Participant in respect thereof.

        8.5      Rights as Stockholder. Subject to the provisions of this
Section 8 and unless otherwise prescribed by the Compensation Committee, in its
sole discretion, the Participant will have all rights of a stockholder with
respect to the Shares underlying a Restricted Stock Award, including the right
to vote such Shares and, subject to such requirements as the Compensation
Committee may prescribe, in its sole discretion (including requirements as to
vesting,

13

Transferability, custody and forfeiture consistent with those applicable to the
underlying Shares), to receive all dividends and other distributions paid with
respect to such Shares.

        8.6      Section 83(b) Election. The Compensation Committee may
prescribe, in its sole discretion, that a Restricted Stock Award is conditioned
upon the applicable Participant refraining from making an election with respect
to such Restricted Stock Award under Section 83(b) of the Code. Irrespective of
whether a Restricted Stock Award is so conditioned, the applicable Award
Agreement shall specify that, if the applicable Participant makes an election
pursuant to Section 83(b) of the Code with respect to such Restricted Stock
Award, such Participant shall be required to promptly file a copy of such
election with the Corporation.


9.     PHANTOM STOCK AWARDS

        9.1      Grant of Phantom Stock Award. A Phantom Stock Award may be
granted to any Eligible Person selected by the Compensation Committee.

        9.2      Vesting. The Compensation Committee shall, in its sole
discretion, prescribe the time or times at which, and the conditions upon which,
each Phantom Stock Award shall become vested, if any. Such vesting requirements
may be based on the continued employment of the applicable Participant with the
Company, the attainment of specified Performance Measures or other conditions
established by the Compensation Committee, in its sole discretion. The
Compensation Committee shall, in its sole discretion, prescribe the term for
satisfying any such requirements; provided, however, that such term shall not be
longer than ten years after the applicable Grant Date.

        9.3      Benefit Upon Vesting. Unless otherwise prescribed by the
Compensation Committee, in its sole discretion, upon vesting of a Phantom Stock
Award, the applicable Participant shall be entitled to receive cash in an amount
equal to the Fair Market Value of the Shares underlying such Phantom Stock Award
on such date.

        9.4      Dividends. The Compensation Committee may, in its sole
discretion, prescribe that a Participant holding a Phantom Stock Award shall
have the right to receive, subject to satisfying a vesting requirement, with
respect to each Share underlying such Phantom Stock Award, payments of amounts
equal to any and all dividends and distributions paid to stockholders during the
term of such a Phantom Stock Award.


10.     DEFERRED STOCK AWARDS

        10.1      Grant of Deferred Stock Award. A Deferred Stock Award may be
granted to any Eligible Person selected by the Compensation Committee.

        10.2      Vesting. The Compensation Committee shall, in its sole
discretion, prescribe the time or times at which, and the conditions upon which,
each Deferred Stock Award shall become vested, if any. Such vesting requirements
may be based on the continued employment of the applicable Participant with the
Company, the attainment of specified Performance Measures or other conditions
established by the Compensation Committee, in its sole discretion. The
Compensation Committee shall, in its sole discretion, prescribe the term for
satisfying any such

14

requirements; provided, however, that such term shall not be longer than ten
years after the applicable Grant Date.

        10.3      Rights as Stockholder. Unless otherwise prescribed by the
Compensation Committee, in its sole discretion, upon vesting of a Deferred Stock
Award, the applicable Participant shall be entitled to receive the Shares
underlying such Deferred Stock Award. Unless otherwise prescribed by the
Compensation Committee, in its sole discretion, the applicable Participant shall
have no rights as a stockholder (including rights to vote or to receive
dividends or distributions) with respect to the Shares underlying a Deferred
Stock Award until such Shares have been delivered to such Participant.

        10.4      Dividends. The Compensation Committee may prescribe, in its
sole discretion, that Participants holding a Deferred Stock Award shall have the
right to receive, with respect to each Share underlying such Deferred Stock
Award, payments of amounts equal to any and all dividends and distributions paid
to stockholders during the term of such Deferred Stock Award.


11.     PERFORMANCE SHARE AND PERFORMANCE UNIT AWARDS

        Performance Share Awards and Performance Unit Awards may be granted to
any Eligible Person selected by the Compensation Committee. Performance Share
Awards and Performance Unit Awards shall be based on the achievement, over a
specified period, of Performance Measures as prescribed by the Compensation
Committee, in its sole discretion. Performance Share Awards and Performance Unit
Awards may be paid in Shares, cash or a combination thereof as prescribed by the
Compensation Committee, in its sole discretion.


12.     SUBSTITUTE AND OTHER AWARDS

        Substitute Awards and Awards other than Option, Restricted Stock, Stock
Appreciation Right, Phantom Stock, Deferred Stock, Performance Share and
Performance Unit Awards may be granted to any Eligible Person selected by the
Compensation Committee. Such other Awards may be granted alone or in addition to
any other Awards granted under this Plan. The terms and conditions of any
Substitute Awards or such other Awards shall be prescribed by the Compensation
Committee, in its sole discretion.


13.     AWARDS TO NON-EMPLOYEE DIRECTORS

        In addition to Awards provided under this Plan, Shares deliverable under
this Plan may also be delivered in respect of payment of deferrals of retainers,
meeting fees and other payments to non-employee directors of the Company under
the Directors Deferral Program.


14.     CHANGE IN CONTROL

        In addition to the adjustments required under Section 3.3, the
Compensation Committee may prescribe, in its sole discretion, additional
provisions for the effect of a Change in Control or a Corporate Event on an
Award. Such provisions may include: (i) acceleration of the vesting and
exercisability of any Award; (ii) extension of time periods for satisfying
vesting or Transferability conditions with respect to, or exercising or
realizing payments, rights, benefits or gains from, any Award; (iii) elimination
or modification of conditions related to vesting,

15

Transferability or exercisability of or payments, rights, benefits or gains
under, any Award; and (iv) provision for the settlement of any Award for an
equivalent value in other securities, cash or properties.


15.     MISCELLANEOUS AWARD PROVISIONS

        15.1      Conflicts. In the event of a conflict between the terms of
this Plan and any Award Agreement, the terms of this Plan shall prevail.

        15.2      Forfeiture Events. The Compensation Committee may prescribe,
in its sole discretion, that a Participant’s rights, payments, gains and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of specified events, in addition to
any otherwise applicable continued employment or performance conditions. Such
events may include termination of employment for cause, violation of material
policies, breach of noncompetition, confidentiality or other restrictive
covenants and engagement in Detrimental Conduct.

        15.3      Settlement of Awards. Except as otherwise expressly provided
herein, the Compensation Committee may prescribe, in its sole discretion, that
Awards may be settled in Shares, cash, other Awards or any combination thereof.


16.     GENERAL PROVISIONS

        16.1      No Assignment or Transfer; Beneficiaries. Unless otherwise
prescribed by the Compensation Committee, in its sole discretion, Awards shall
not be Transferable, except by will or by the laws of descent and distribution
and, during the lifetime of a Participant, Awards shall be exercised only by the
applicable Participant or by his guardian or legal representative.
Notwithstanding anything contained herein to the contrary, Awards shall not be
Transferable for value. Each Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to take any action, make any
election and receive any rights, payments, benefits or gains under an applicable
Award following such Participant’s death.

        16.2      Deferrals of Payment. Notwithstanding anything contained
herein to the contrary, the Compensation Committee may permit, in its sole
discretion, a Participant to defer the receipt of payment or delivery of cash,
securities, rights or other property that would otherwise be due to such
Participant by virtue of the exercise of or the satisfaction of vesting or other
conditions or restrictions with respect to an Award. If any such deferral is to
be permitted, the Compensation Committee shall establish, in its sole
discretion, the rules and procedures relating to such deferral, including the
period of time in advance of payment or delivery when an election to defer is
required to be made, the time period of the deferral, the events that would
result in payment or delivery of the deferred amount, the interest or other
earnings attributable to the deferred amount and the method of funding (if any)
attributable to the deferred amount. Any deferrals made pursuant to this Section
16.2 shall be made in a manner and subject to terms and conditions so as to
comply with Section 409A.

        16.3      Rights as Stockholder. Except as otherwise provided in this
Plan, no Participant shall have any rights (including rights with respect to
voting, dividends or distributions) with

16

respect to any securities underlying an Award until the date such Participant
becomes the holder of record of such securities.

        16.4      Employment or Service. Nothing in this Plan, in the grant of
any Award or in any Award Agreement shall confer upon any Eligible Person or
Participant the right to continue in any capacity in which he is employed by, or
otherwise serves, the Company and shall not interfere in any way with any right
that the Company would otherwise have to terminate his or her employment or
other service at any time.

        16.5      Securities Laws. Notwithstanding anything contained herein to
the contrary, no Shares or other securities will be issued pursuant to an Award
unless and until all then applicable requirements imposed by securities and
other laws, rules and regulations and by the NYSE have been satisfied. As a
condition precedent to the issuance thereof, the Company may require any
applicable Participant to take any reasonable action necessary or appropriate to
satisfy such requirements. The Company shall have the right, in its sole
discretion, to place necessary or appropriate stop transfer instructions in
respect of, and legends on any certificate for, Shares delivered hereunder.

        (a)        Registration. The Corporation shall file, at its expense, a
registration statement or statements on Form S-8 or Form S-3 (or any applicable
successor Form), as appropriate, to register the issuance or resale of the
Shares subject to this Plan and underlying outstanding Awards under the
Securities Act, at such time or times and subject to such restrictions and
limitations as the Corporation, in its sole discretion, may deem necessary or
appropriate. Without limiting any such restrictions or limitations, any resale
of the Shares pursuant to such registration statement or statements shall be
subject to (i) the continued effectiveness or use, at the Corporation’s
discretion, of such registration statement or statements and (ii) any blackout,
insider trading, short-swing profits, holdback or other trading restrictions
which the Corporation may impose or to which the Participant may be subject, by
law, under Company policies or otherwise.

        (b)        Indemnification. Any Participant for whom the resale of
Shares is included in such registration statement or statements will indemnify
the Corporation, each of its directors and officers and each Person who Controls
the Corporation (other than such Participant) against all claims, losses,
damages, expenses and liabilities (or actions in respect thereof) arising out of
or based upon any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement or statements, or any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Corporation, each of its directors and officers and each Person
Controlling the Corporation (other than such Participant) for all legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged statement) or
omission (or alleged omission) is made in such registration statement or
statements in reliance upon and in conformity with written information furnished
to the Corporation by such Participant with respect to such Participant and
expressly stated to be specifically for use therein; provided, however, that the
liability of any such Participant under this Section 16.5(b) shall be limited to
the amount of proceeds received by such Participant in the resale giving rise to
such liability.

17

        16.6      Tax Withholding. The Participant shall be responsible for
payment of any taxes or similar charges required by law to be withheld from an
Award or securities, cash, rights or other property paid or delivered in
settlement of an Award. Payment shall be made: (i) in cash or by check; (ii) at
the discretion of the Compensation Committee, in Shares acceptable to the
Compensation Committee, valued at the Fair Market Value of such Shares on the
applicable date; (iii) by deduction from the settlement of the applicable Award;
(iv) at the discretion of the Compensation Committee, by a combination of the
methods described above; or (v) by such other method as may be approved by the
Compensation Committee, in its sole discretion.

        16.7      Unfunded Plan. Neither the adoption of this Plan nor the
setting aside of securities, cash, rights or other property by the Company with
which to discharge its obligations hereunder shall be deemed to create a trust
or other funded arrangement. The benefits provided under this Plan shall be
general unsecured obligations of the Company payable solely from the general
assets of the Company, and neither a Participant nor such Participant’s
beneficiaries, estate or permitted Transferees shall have any interest in any
assets of the Company by virtue of this Plan, except as a general unsecured
creditor of the Company. The Company shall have the right to implement or set
aside securities, cash, rights or other property in a grantor trust, subject to
the claims of the Company’s creditors, to discharge its obligations under this
Plan.

        16.8      Other Compensation and Benefit Plans. The adoption of this
Plan shall not affect any other stock incentive or other compensation plans of
the Company and shall not preclude the Company from establishing any other forms
of stock incentive or other compensation for employees, non-employee directors
or other Persons. The amount of any compensation deemed to be received by a
Participant pursuant to an Award shall not constitute compensation with respect
to which any other benefits of such Participant are determined, including
benefits under any bonus, pension, profit sharing, life insurance or salary
continuation plan, except as otherwise specifically provided by the terms of
such plan.

        16.9      Plan Binding on Transferees. This Plan shall be binding upon
the Company, its successors and assigns, and the Participant, his beneficiaries,
estate (which includes his executor or administrator) and permitted Transferees.

        16.10      Construction and Interpretation. Whenever used herein, nouns
in the singular shall include the plural, and the masculine pronoun shall
include the feminine gender. Whenever used herein, the word “including” shall be
deemed to be followed by the phrase “without limitation.” Headings of Sections
hereof are inserted for convenience of reference and constitute no part of this
Plan.

        16.11      Severability. If any provision of this Plan or any Award
becomes, or is deemed by the Compensation Committee to be, invalid, illegal or
unenforceable in any jurisdiction or as to any Person or Award, or would
disqualify this Plan or any Award under any law deemed applicable by the
Compensation Committee, such provision shall be construed or deemed amended to
conform to the applicable laws or, if it cannot be so construed or deemed
amended without, in the determination of the Compensation Committee, materially
altering the intent of this Plan or such Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of this Plan and such
Award shall remain in full force and effect.

18

        16.12      Governing Law. The validity and construction of this Plan and
of the Award Agreements shall be governed by the laws of the State of Delaware.

        16.13      Fractional Shares. No fractional Shares shall be delivered
pursuant to this Plan or any Award, and the Compensation Committee shall
determine whether cash, other securities or other property shall be paid or
delivered in lieu of any fractional Shares or whether such fractional Shares or
any rights thereto shall be canceled, terminated or otherwise eliminated.

        16.14      Foreign Employees. In order to facilitate the grant of Awards
under this Plan, the Compensation Committee may, in its sole discretion, (i)
provide for such special terms for Awards to Participants who are foreign
nationals, or who are employed by the Company outside of the United States, as
the Compensation Committee may, in its sole discretion, consider necessary or
appropriate to accommodate differences in local law, tax policy or custom and
(ii) approve such supplements to, or amendments, restatements or alternative
versions of, this Plan, as it may, in its sole discretion, consider necessary or
appropriate for such purposes without thereby affecting the terms of this Plan
for any other purpose; provided, that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders under NYSE rules.

        16.15      Section 409A. Notwithstanding anything contained herein to
the contrary, to the extent that Section 409A applies to the grant of any Award
under this Plan, the Compensation Committee may, in its sole discretion, modify
such Award as necessary to comply with the requirements of Section 409A;
provided, that in no event shall such modification result in a reduction in the
value of any Award (determined without regard to the time value of money).


17     EFFECTIVE DATE, TERMINATION AND AMENDMENT

        17.1      Effective Date: Shareholder Approval. This Plan shall become
effective on the date of approval of this Plan by the stockholders of the
Corporation.

        17.2      Termination. The authority to grant new Awards under this Plan
shall terminate on the date immediately preceding the tenth anniversary of the
Effective Date. The Board may, in its sole discretion and at any earlier date,
terminate the Plan. No termination of this Plan shall adversely affect any Award
theretofore granted, without the consent of the applicable Participant or his
estate, beneficiary or permitted Transferee.

        17.3      Amendment. The Board may, at any time and from time to time
and in any respect, amend or modify the Plan; provided, however, that the Board
may seek the approval of any amendment or modification by the stockholders to
the extent that it deems necessary or advisable, in its sole discretion, for
purposes of compliance with the Code, the listing requirements of the NYSE or
any other purpose. No amendment or modification of this Plan shall adversely
affect any Award theretofore granted without the consent of the applicable
Participant or his estate, beneficiary or permitted Transferee. The authority of
the Compensation Committee to take any action (other than grant new Awards)
hereunder shall continue after the authority for grant of new Awards hereunder
has been exhausted or terminated (and, for these purposes, new Awards do not
include Awards under Section 3.3 or Substitute Awards).

19